 In theMatter of PEBBLEFORD DISTILLERY COMPANY-and-DisTnimy;RECTIFYING& WINE WORKERSINTERNATIONAL UNION OF AMERICA,AFLCase No. 9-R-1266.-Decided January 6, 1944Mr. Jack B. Josselson,of Cincinnati, Ohio, for the Company.Mr. Hobert Autterson,of Lawrenceburg, Ind., andMr. Elmer Pope,of Covington, Ky., for the AFL.Mr. Harry Haberthear,of Cincinnati, Ohio, for the CIO.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Distillery, Recti-fying & Wine Workers International Union of America, A. F. L.,herein called the AFL, alleging thata question affecting commercehad arisenconcerning the representation of employees of PebblefordDistillery Company,Wilder, Kentucky, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Louis M. Groeniger, TrialExaminer.Said hearing was held at Cincinnati, Ohio, on December 3, 1943.The Company, the AFL, and United Distillery Workers Union, C. I.0., herein called the CIO, appeared at and participated in the hear-ing.1All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.During the course of the hearing, counsel for the CIOmoved to dismiss the petition.The Trial Examiner reservedruling.The motion is hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with the Board.'Although International Brotherhood of Firemen&Oilers,Local Union No. 49, AFL,was served with notice of hearing,it did not appear.54 N. L. R. B., No. 51.373 374DECISIONSOF NATIONALLABOR RELATIONS BOARDUponthe entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYprincipal place of business at Wilder, Kentucky. It is engaged inthe manufacture of alcohol for sale to the Defense Supply Corpo-ration.It is also engaged in the aging and bottling of whiskey.TheCompany purchases raw materials valued in excess of $250,000 an-nually, approximately 25 percent of which is shipped to it frompoints outside the State of Kentucky.The Company admits, for thepurposes of this proceeding, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistillery,Rectifying & Wine Workers International Union ofAmerica, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Com-pany.United DistilleryWorkers Union is a labororganizationaffiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 26, 1943, the AFL requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company referred the AFL to the Board.On August 28, 1942, the Company and the CIO entered into anexclusive collective bargaining contract.The contract provides thatit shall remain in effect until August 28, 1943, and from year toyear thereafter unless either party thereto notifies the other of adesire to terminate not less than thirty (30) days prior to,any annualexpiration date.On July 13, 1943, the CIO notified the Companythat it desired that the contract be opened up for the purpose of negoti-ating changes.No new written agreement has been entered into be-tween the CIO and the Company. Inasmuch as the CIO opened up thecontract prior to July 28, 1943, the date upon which the contract wouldhave automatically renewed itself, we find that the contract does notconstitute a bar to a determination of representation at this time.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the`AFL represents a substan- PEBBLEFORD DISTILLERY COMPANY375tial number of employees in the unit hereinafter found to be appro-priate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all pro-duction and regular maintenance employees of the Company, ex-cluding officials, clerical employees, extra maintenance employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The AFL requests that it appear on the ballot as "DistilleryWorkers Union, AFL." The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Pebbleford Dis-tillery Company, Wilder, Kentucky, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations,' The Field Examiner statedthat the AFLpresented 39 membership application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of November 16, 1943. There are 68 employees in the appropriate unit. TheCIO did notpresent any evidence of representation,but relied upon its contract as evidenceof its ihtcrest in the instant proceeding. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and - including employees in thearmed forces of the United States who present themselves -in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Distillery Workers Union, AFL, or by United DistilleryWorkers Union, CIO, for the purposes of collective bargaining, orby neither.